


Exhibit 10.1

 

IBM EXCESS 401(k) PLUS PLAN

(As Amended and Restated effective as of January 1, 2010)

 

AMENDMENT No. 9

 

Instrument of Amendment

 

Recitals:

 

International Business Machines Corporation (“IBM”) has established and
maintains the IBM Excess 401(k) Plus Plan (the “Plan”), an unfunded deferred
compensation plan described in Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (ERISA).

 

In accordance with Section 10.01 of the Plan, IBM has reserved the right to
amend the Plan at any time and from time to time.

 

IBM amended and restated the Plan effective as of January 1, 2010 and has
subsequently amended the Plan.

 

IBM has determined to amend the Plan, as heretofore restated, in the manner set
forth in this Instrument of Amendment, to be effective January 1, 2019, except
as otherwise set forth herein.

 

Amendment:

 

1.                                      Article II is amended by replacing the
definition of “Section 415 Excess Credit” to read in its entirety as follows:

 

“Section 415 Excess Credit” means, with respect to deferral periods before
January 1, 2019, a credit to a Participant’s Account as described in
Section 5.02.

 

2.                                      Section 3.01 (“Eligibility for Elective
Deferrals”) is amended by:

 

a.                                      Replacing subsection (a) thereof to read
in its entirety as follows:

 

(a)                                 he or she qualifies as an Employee (i.e., an
employee of the Company who is eligible to participate in the 401(k) Plan and is
not a Supplemental Employee) and is Actively Employed on both of the following
dates:

 

(1)                                 either (A) July 31, (B) August 31 for
Employees hired or rehired between August 1 and August 31, or (C) November 15
for Employees who are hired or rehired as a banded executive between August 1
and November 15; and

 

(2)                                 December 31 immediately preceding the first
day of the Deferral Period.

 

1

--------------------------------------------------------------------------------



 

b.                                      Replacing the last paragraph thereof
(following subsection (c)) to read in its entirety as follows:

 

Notwithstanding any other provision in this Section 3.01, IBM’s chief human
resources officer may, in such officer’s sole discretion, determine that an
Employee shall be eligible to make Elective Deferrals for a Deferral Period even
if the Employee does not otherwise satisfy the requirements set forth above. Any
such determination shall be made by the December 15 immediately preceding the
Deferral Period.

 

3.                                      Section 3.02 (“Eligibility for Matching
Contributions”) is amended by deleting subparagraph (b) thereof and re-lettering
subparagraphs (c) and (d) and adjusting any cross-references appropriately.

 

4.                                      Section 3.04 (“Eligibility for
Section 415 Excess Credits”) is amended to read in its entirety as follows:

 

3.04                        Eligibility for Section 415 Excess Credits. 
Effective January 1, 2019, no Employee shall be eligible for Section 415 Excess
Credits. Effective for periods before January 1, 2019, an Employee shall be
eligible for Section 415 Excess Credits during a payroll period if the
Employee’s allocations during the payroll period under the 401(k) Plan are
limited by Section 415 of the Code.  However, an Employee shall not be eligible
for Section 415 Excess Credits during any payroll period that begins after the
Employee has a 409A Separation from Service and ends before the Employee returns
to active employment as an Employee.

 

5.                                      Section 4.01(c) (“Cancellation of
Deferral Election upon a 401(k) Plan Hardship Distribution”) is deleted.

 

6.                                      Section 5.02 (“Section 415 Excess
Credits”) is amended to read in its entirety as follows:

 

5.02                        Section 415 Excess Credits.  Effective January 1,
2019, no Section 415 Excess Credits shall be credited to Employees’ Accounts. 
Effective beginning with the payroll period that includes the Effective Date and
before January 1, 2019, a Section 415 Excess Credit shall be credited to the
Post-2004 Company Account of an Employee who is eligible for Section 415 Excess
Credits under Section 3.04 in an amount equal to the excess of (A) the amount
that would have been allocated to the Employee’s account under the 401(k) Plan
(including any forfeiture that would have been allocated to such account in lieu
of such a contribution) for such payroll period if the limits imposed by
Section 415 of the Code did not apply to such allocation over (B) the amount
actually allocated to such Employee’s account under the 401(k) Plan (including
any forfeiture allocated in lieu of such a contribution) for such payroll
period.

 

2

--------------------------------------------------------------------------------



 

7.                                      Article XII (“Claims Procedures”) is
amended by adding the following paragraph at the end of the existing text:

 

Any action in court in connection with the Plan by, or on behalf of, any
participant or beneficiary must be brought in the federal courts in New York,
County of Westchester.  By participating in the plan, participants consent to
jurisdiction and venue in courts in New York, County of Westchester to resolve
any issues that may arise out of the Plan.

 

3

--------------------------------------------------------------------------------
